                                                                             1 Michael Gerard Fletcher (State Bar No. 070849)
                                                                                mfletcher@frandzel.com
                                                                             2 Gerrick M. Warrington (State Bar No. 294890)
                                                                                gwarrington@frandzel.com
                                                                             3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                               1000 Wilshire Boulevard, Nineteenth Floor
                                                                             4 Los Angeles, California 90017-2427
                                                                               Telephone: (323) 852-1000
                                                                             5 Facsimile: (323) 651-2577

                                                                             6 Attorneys for creditor ZIONS
                                                                               BANCORPORATION, N.A., dba
                                                                             7 California Bank & Trust

                                                                             8
                                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                             9
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                            10
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                                                         SAN JOSE DIVISION
                               1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                            11
                                  LOS ANGELES, CALIFORNIA 90017-2427




                                                                            12
                                                                                 In re                                               Case No. 21-50028-SLJ
                                                                            13
                                            (323) 852-1000




                                                                                 EVANDER FRANK KANE,                                 Chapter 7
                                                                            14
                                                                                                     Debtor.                         EVIDENTIARY OBJECTIONS TO
                                                                            15                                                       DECLARATION OF EVANDER FRANK
                                                                                                                                     KANE IN SUPPORT OF OPPOSITION
                                                                            16                                                       TO HOMESTEAD EXEMPTION FILED
                                                                                                                                     BY ZIONS BANCORPORATION, N.A.
                                                                            17
                                                                                                                                     Date:    June 9, 2021
                                                                            18                                                       Time:    2:00 p.m.
                                                                                                                                     Place:   Via Zoom Video Conference
                                                                            19
                                                                                                                                     Hon. Stephen L. Johnson
                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                           Case: 21-50028          Doc# 154     Filed: 06/02/21   Entered: 06/02/21 19:55:08   Page 1 of 4
                                                                                 4247302v1 | 031205-0132                                                                     1
                                                                             1             Zions Bancorporation, N.A. (“Zions”) submits the following evidentiary objections to the

                                                                             2 Declaration of Evander Frank Kane (“Kane Declaration”) which declaration was filed in support

                                                                             3 of Kane’s Opposition (Dkt. 146) to Zions’ Objection to Kane’s Homestead Exemption (Dkt. 74).

                                                                             4       #                     Testimony:                                   Objections:
                                                                             5      1.    Kane Decl., ¶ 3, page 1, lines 27-28:         Relevance (Fed. R. Evid. 401; 402)
                                                                             6            “I did not move to California to avoid        The quoted testimony is not relevant.
                                                                                          creditors or because of its exemption
                                                                             7            laws.”
                                                                             8      2.    Kane Decl., ¶ 4, page 2, lines 1-3:           Lack of Foundation (Fed. R. Evid. 602)
                                                                             9            “We purchased the single-family home          This testimony lacks foundation and
                                                                                          located at 2301 Richland Ave., San Jose,      misstates the record. Kane’s assertion that
                                                                            10
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                          California (the ‘Residence’) in August        “we” purchased the Residence is
                                                                                          2020 for $3,030,000.”                         contradicted by the recorded grant deed
                               1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                            11                                                          transferring the Residence to Kane and his
                                  LOS ANGELES, CALIFORNIA 90017-2427




                                                                                                                                        wife’s Florida limited liability company in
                                                                            12                                                          August 2020 which later transferred the
                                                                                                                                        Residence to Kane and his wife on January
                                                                            13                                                          8, 2021 (Warrington Decl., Dkt. 74-1, Exhs.
                                            (323) 852-1000




                                                                                                                                        3-4).
                                                                            14
                                                                                    3.    Kane Decl., ¶ 4, page 2, lines 3-5:           Lack of Foundation (Fed. R. Evid. 602)
                                                                            15
                                                                                          “The funds for the down payment came          Kane’s testimony regarding the source of the
                                                                            16            partially from my salary with the Sharks      funds is unsupported by a proper foundation.
                                                                                          and partially from a loan secured against
                                                                            17            property I own in Vancouver, Canada (the      Relevance (Fed. R. Evid. 401; 402)
                                                                                          ‘Canadian Properties’).”
                                                                            18                                                          The quoted testimony is not relevant insofar
                                                                                                                                        as Kane fails to state what amount or portion
                                                                            19                                                          of the down payment was purportedly
                                                                                                                                        sourced from his salary.
                                                                            20
                                                                                    4.    Kane Decl., ¶ 5, page 2, lines 6-7:           Lack of Foundation (Fed. R. Evid. 602)
                                                                            21
                                                                                          “I used a portion of my salary bonus from Kane’s testimony is unsupported by a proper
                                                                            22            July 2020 to pay off a then-existing junior foundation.
                                                                                          loan on the Canadian Properties which had
                                                                            23            become due.”                                Best Evidence Rule (Fed. R. Evid.
                                                                                                                                      403/1002)
                                                                            24
                                                                                                                                        Kane is testifying about the content of
                                                                            25                                                          paycheck stubs and loan transaction
                                                                                                                                        documents without authenticating these
                                                                            26                                                          documents or introducing them into the
                                                                                                                                        record.
                                                                            27

                                                                            28

                                                                           Case: 21-50028          Doc# 154   Filed: 06/02/21      Entered: 06/02/21 19:55:08      Page 2 of 4
                                                                                 4247302v1 | 031205-0132                                                                                2
                                                                             1       #                     Testimony:                                   Objections:
                                                                             2      5.    Kane Decl., ¶ 5, page 2, lines 7-9:           Lack of Foundation (Fed. R. Evid. 602)
                                                                             3            “After paying off the existing second loan,   Kane’s testimony is unsupported by a proper
                                                                                          I obtained a new loan secured by a junior     foundation. Kane’s testimony contradicts his
                                                                             4            deed on the Canadian Properties for           sworn Schedule D reflecting a $600,000
                                                                                          approximately $435,000 USD.”                  USD loan to 1000568 B.C. Ltd. instead of a
                                                                             5                                                          $435,000 USD loan. Dkt. 18 at 2-3. Kane
                                                                                                                                        fails to explain his contradictory testimony.
                                                                             6
                                                                                                                                        Best Evidence Rule (Fed. R. Evid.
                                                                             7                                                          403/1002)
                                                                             8                                                          Kane is testifying about the content of loan
                                                                                                                                        documents and lien priorities without
                                                                             9                                                          authenticating these documents or
                                                                                                                                        introducing them into the record.
                                                                            10
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                    6.    Kane Decl., ¶ 5, page 2, lines 9-10:          Lack of Foundation (Fed. R. Evid. 602)
                               1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                            11
                                  LOS ANGELES, CALIFORNIA 90017-2427




                                                                                           “I combined the loan proceeds with funds     Kane’s testimony concerning the purported
                                                                            12             left from my salary bonus to make a down     sources of an approximate $705,000 down
                                                                                           payment of approximately $705,000 on         payment is unsupported by a proper
                                                                            13                                                          foundation. Kane fails to establish how he
                                            (323) 852-1000




                                                                                           the purchase of the Residence.”
                                                                                                                                        has knowledge of these facts or what he is
                                                                            14                                                          basing his testimony on.
                                                                            15                                                          Best Evidence Rule (Fed. R. Evid.
                                                                                                                                        403/1002)
                                                                            16
                                                                                                                                        Kane is testifying about the content of loan
                                                                            17                                                          documents, paycheck stubs, salary amounts,
                                                                                                                                        and purchase price information without
                                                                            18                                                          authenticating any of the relevant documents
                                                                                                                                        or introducing them into the record.
                                                                            19
                                                                                    7.    Kane Decl., ¶ 8, page 2, lines 18-19:         Lack of Foundation (Fed. R. Evid. 602)
                                                                            20
                                                                                          “The Exemption Settlement was reached         Kane’s testimony is unsupported by a proper
                                                                            21            after the Trustee obtained an opinion from    foundation. Kane fails to establish how he
                                                                                          a local realtor valuing the Residence at      has knowledge of these facts or what he is
                                                                            22            $3,275,000.”                                  basing his testimony on.
                                                                            23                                                          Best Evidence Rule (Fed. R. Evid.
                                                                                                                                        403/1002)
                                                                            24
                                                                                                                                        Kane is testifying about the content of an
                                                                            25                                                          apparent writing—i.e., “an opinion from a
                                                                                                                                        local realtor”—without authenticating them
                                                                            26                                                          or introducing them into the record.
                                                                            27

                                                                            28

                                                                           Case: 21-50028          Doc# 154   Filed: 06/02/21     Entered: 06/02/21 19:55:08       Page 3 of 4
                                                                                 4247302v1 | 031205-0132                                                                                3
                                                                             1       #                     Testimony:                                  Objections:
                                                                             2                                                        Hearsay (Fed. R. Evid. 801, 802)
                                                                             3                                                        Kane is testifying about an out of court
                                                                                                                                      statement—i.e., “an opinion from a local
                                                                             4                                                        realtor”—and is offering the purported
                                                                                                                                      content of that statement for the truth of the
                                                                             5                                                        matter asserted. This testimony must be
                                                                                                                                      excluded as hearsay without exception.
                                                                             6

                                                                             7
                                                                                 DATED: June 2, 2021                       FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                             8                                             MICHAEL GERARD FLETCHER
                                                                             9                                             GERRICK M. WARRINGTON

                                                                            10
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                               1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                            11                                             By:           /s/ Gerrick M. Warrington
                                  LOS ANGELES, CALIFORNIA 90017-2427




                                                                                                                                  GERRICK M. WARRINGTON
                                                                            12
                                                                                                                                  Attorneys for creditor Zions Bancorporation, N.A.
                                                                            13
                                            (323) 852-1000




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                           Case: 21-50028          Doc# 154   Filed: 06/02/21    Entered: 06/02/21 19:55:08       Page 4 of 4
                                                                                 4247302v1 | 031205-0132                                                                               4
